DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

Allowable Subject Matter
Claims 1 – 7, 9, 11 - 12 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest an obtaining unit configured to obtain a plurality of parallax images for each frame; a generating unit configured to generate a plurality of composite images by repeatedly carrying out, for each frame of the plurality of parallax images, a compositing process that composites the plurality of parallax images according to a compositing ratio, the parallax images having parallax with respect to each other, and to generate a viewpoint movement moving image from the plurality of composite images; a control unit configured to carry out control so that the compositing ratio changes for each frame of the plurality of parallax images obtained; and a positioning unit configured to position the plurality of composite images so that a rotational center of viewpoint movement arising between the plurality of composite images due to the change in the compositing ratio for each frame of the plurality of parallax images obtained moves in a depth direction; in 

Regarding claims 2 – 7 and 9 - 11, claims 2 – 7 and 9 - 11are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 12, the prior art of record fails to teach or fairly suggest obtaining a plurality of parallax images for each frame; generating a plurality of composite images by repeatedly carrying out, for each frame of the plurality of parallax images, a compositing process that composites the plurality of parallax images according to a compositing ratio, the parallax images having parallax with respect to each other; generating a viewpoint movement moving image from the plurality of composite images; carrying out control so that the compositing ratio changes for each frame of the plurality of parallax images obtained and positioning the plurality of composite images so that a rotational center of viewpoint movement arising between the plurality of composite images due to the change in the compositing ratio for each frame of the plurality of parallax images obtained moves in a depth direction; in combination with other elements of the claim.

Regarding independent claim 13, the prior art of record fails to teach or fairly suggest obtaining a plurality of parallax images for each frame; generating a plurality of composite images by repeatedly carrying out, for each frame of the plurality of parallax images, a compositing process that composites the plurality of parallax images according to a compositing ratio, the parallax images having parallax with respect to each other; 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USHIKI (US patent No. 2013/0038606) teaches moving view point and parallax.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
03/14/2022Primary Examiner, Art Unit 2696